Case 2:18-cv-00548-JRG-RSP Document 152 Filed 02/14/20 Page 1 of 1 PageID #: 7304



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

      UNILOC 2017 LLC,                               §
                                                     §
                   Plaintiff,                        §
                                                     §
      v.                                             §    Case No. 2:18-cv-00548-JRG-RSP
                                                     §
      GOOGLE LLC,                                    §
                                                     §
                   Defendant.                        §

  .                                           ORDER

           Considering the Order issued by the Court of Appeals for the Federal Circuit on February

  13, 2020 in In re Google LLC, Case No. 2019-126, 2020 WL 728165 (Fed. Cir. Feb. 13, 2020),

  and in order to allow the parties and the Court to receive any further guidance that may come

  from action by the Court of Appeals on a timely request for rehearing en banc,


           IT IS ORDERED that this action be stayed for 30 days. Counsel are directed to file a

  Joint Notice concerning the positions of the parties on further proceedings as soon as the stay

  expires.
             SIGNED this 3rd day of January, 2012.
           SIGNED this 14th day of February, 2020.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE
